 Case 3:19-cv-00525-TJC-MCR Document 1 Filed 05/03/19 Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                              Civil Case Number: ________________

                                                   :
William Shumate,                                   :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Capital One Bank (USA) N.A.,                       :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :


                                          COMPLAINT

        For this Complaint, the Plaintiff, William Shumate, by undersigned counsel, states as

follows:

                                     JURISDICTION AND VENUE

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) and the Florida Consumer

Collection Practices Act, Fla. Stat. §§559.55-559.785.

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
 Case 3:19-cv-00525-TJC-MCR Document 1 Filed 05/03/19 Page 2 of 5 PageID 2



                                            PARTIES

       4.      The Plaintiff, William Shumate (“Plaintiff”), is an adult individual residing in

Jacksonville, Florida, and is a “person” as defined by 47 U.S.C. § 153(39) and is a “consumer,”

as defined by Fla. Stat. § 559.55(2).

       5.      The Defendant, Capital One Bank (USA) N.A. (“Capital One”), is a Virginia

business entity with an address of 1680 Capital One Drive, McLean, Virginia 22102-3491, and

is a “person” as defined by 47 U.S.C. § 153(39), and is a “creditor” as defined by Fla. Stat.

§ 559.55(3).

                                              FACTS


       6.      Within the last year, Capital One started calling Plaintiff’s cellular telephone,

number 904-xxx-7029.

       7.      At all times mentioned herein, Capital One contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

       8.      When Plaintiff answered the calls from Capital One, he heard silence, a beep, and

then a representative would come onto the line.

       9.      During a live conversation in or around August of 2018, Plaintiff demanded that

all calls to him cease immediately.

       10.     Nonetheless, Capital One continued to place automated calls to Plaintiff’s cellular

telephone.
  Case 3:19-cv-00525-TJC-MCR Document 1 Filed 05/03/19 Page 3 of 5 PageID 3



                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.

         11.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         12.   At all times mentioned herein and within the last four years, Defendant called

Plaintiff on his cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

         13.   Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         14.   The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C.

§ 227(b)(1).

         15.   Plaintiff was annoyed, harassed, and inconvenienced by Defendant’s continued

calls.

         16.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         17.   Each of the calls made by Defendant constitutes a violation of the TCPA.

         18.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
 Case 3:19-cv-00525-TJC-MCR Document 1 Filed 05/03/19 Page 4 of 5 PageID 4



       19.     As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                            COUNT II

                     VIOLATIONS OF THE FLORIDA CONSUMER
                     COLLECTION PRACTICES ACT, 559.55-559.785

       20.     The Plaintiff incorporates by reference Paragraphs 1 though 10 of this Complaint

as though fully stated herein.

       21.     The Defendant willfully communicated with Plaintiff with such frequency as can

reasonably be expected to harass Plaintiff or willfully engaged in other conduct which can

reasonably be expected to abuse or harass Plaintiff, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(7).

       22.     Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:

               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Statutory damages pursuant to. Fla Stat.§ 559.77;

               D. Punitive damages pursuant to Fla. Stat. § 559.77;

               E. Costs of litigation and reasonable attorney’s fees pursuant to Fla. Stat. § 559.77

                   against the Defendant; and

               F. Such other and further relief as may be just and proper.
 Case 3:19-cv-00525-TJC-MCR Document 1 Filed 05/03/19 Page 5 of 5 PageID 5



                     TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: May 3, 2019

                                   Respectfully submitted,

                                   By: /s/ Janelle A. Weber
                                   Janelle A. Weber
                                   Florida Bar No. 17630
                                   Law Office of Janelle A. Weber, P.A.
                                   1520 W. Cleveland St., Ste. A
                                   Tampa, FL 33606
                                   Telephone: (813) 982-3663
                                   Facsimile: (813) 982-3810
                                   E-mail: jweber@janelleweberlaw.com
